DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 5 has been amended to correct the previous objection to the claim and as such the objection has been withdrawn. 
Claim 5 has been amended to correct for the rejection under 35 U.S.C. 112(b) and as such, the rejection has been withdrawn.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 9/8/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taniguchi.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama et al. (US 2020/0043085 A1) in view of Taniguchi (US 2019/0087511 A1).
Regarding claim 1, Sekiyama discloses: 
A method of displaying a first body shape according to a body size input by a user and a second body shape according to a recommendation body size, (Abstract of Sekiyama discloses an information processing apparatus causing a display part to display one or more human model sin which parameters relating to shapes and sizes are set and changing parameters set for human model; Par. 5: information processing method; Examiner further notes that the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction) the method comprising:
Receiving, by a processor of a user terminal, a first body size for modeling of clothing from the user; (Fig. 3 and Paras. 37-38 of Sekiyama: GUI for realizing function of control part, where body shape information input screen is displayed on communication terminal T such that user can input basic information regarding the body shape of the wearer of the garment, including height and weight, as well as information such as “big-boned”, “slim” or “normal”; Also Par. 43: The body shape information reception part 320 receives an input of body shape information indicating the physique of the wearer of the garment, which is input by the user U via the body shape information input screen; Paras. 5 and 35: processor for performing functions)
Determining, by the processor of the user terminal, a second body size similar to the first body size by using the first body size (Figs. 8A and 8B and Paras. 57-59 of Sekiyama: Human model includes a plurality of parts and parameters relating to the size for respective parts, body part selection reception part 324 receives from the user U a selection operation for selecting a specific part whose parameter is to be changed, where parameter changing part 34 changes the parameters set for the specific part in conjunction with the change operation from the user U to the specific part selected by the user U; Par. 61: when the user U slides the second object 42 rightward in the diagram, the change operation reception part 322 receives, as the change operation, the amount and the direction (rightward direction) of displacement of the second object 42, and the parameter changing part 34 changes the parameters set for the waist and hips on the basis of the amount and the direction of displacement of the second object 42 received by the change operation reception part 322 – i.e. change is based on first body size plus the amount of displacement indicated to determine a new body size; Paras. 5 and 35: processor for performing functions);
Generating, by the processor of the user terminal,  a first body shape based on the first body size (Par. 43 of Sekiyama: display control part 31 generates a human model on the basis of the parameters set by the parameter setting part 33, and displays the human model on the display part of the communication terminal T), and generating a second body shape based on the second body size (Figs. 8A and 8B and Paras. 61-62 of Sekiyama: changing part 34 changes parameters set for waist and hips on basis of the amount and direction of displacement of second object received by operation reception part 322, and model part 310 changes human model to be displayed on basis of the parameters changed by the parameter changing part 34; Paras. 5 and 35: processor for performing functions); and
Displaying, by the processor of the user terminal, the first body shape (Par. 43 of Sekiyama: display control part 31 generates a human model on the basis of the parameters set by the parameter setting part 33, and displays the human model on the display part of the communication terminal T; Also see Fig. 8A; Paras. 5 and 35: processor for performing functions) and the second body shape (Fig. 8B and Paras. 62-63 of Sekiyama: display part 310 changes the human model to be displayed on basis of parameters changed by parameter changing part, and displaying the human model with the changed specific part on the display part)
Sekiyama does not explicitly disclose displaying the first body shape and the second body shape concurrently, in an overlapping manner, and in a manner that the first body shape is distinguishable from the second body shape. 
Taniguchi discloses: 
displaying the first body shape and the second body shape concurrently, in an overlapping manner, and in a manner that the first body shape is distinguishable from the second body shape (Fig. 9 and Par. 73 of Taniguchi: As the model to be changed in design, it is desirable that a design-changed model before and after a simulation be displayed, such that the design-changed model before the simulation and the design-changed model after the simulation may be displayed in an overlapping manner, as in the specific example shown in FIG. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success to modify the graphical user interface for providing human body models for clothing based on user entered size parameters for augmenting a body shape as provided by Sekiyama by including the technique of Taniguchi, using known electronic interfacing and programming techniques.  The modification results in an improved user interface that allows a user to change the shape of a displayed body model by providing additional visual assistance with the user specified changes by displaying both the before and after changes to the displayed body model, such that user can have more intuitive and easier to understand feedback as to the changes the user has made.  
Regarding claim 3, Sekiyama further discloses:
Wherein the first body size comprises one or more size items that determine a shape of the body, wherein the receiving of the first body size comprises: receiving a size according to the one or more size items (Fig. 3 and Paras. 37-38 of Sekiyama: body shape information input screen allowing user to input basic information regarding body shape of wearer of garment – see Fig. 3 showing height and weight; Also Figs. 8A and 8B and Paras. 57-59: Human model includes a plurality of parts and parameters relating to the size for respective parts, body part selection reception part 324 receives from the user U a selection operation for selecting a specific part whose parameter is to be changed, where parameter changing part 34 changes the parameters set for the specific part in conjunction with the change operation from the user U to the specific part selected by the user U); and 
receiving a degree of freedom for modification of the one or more items, wherein the degree of freedom for modification is a degree of modifiability of each size of the one or more items when determining the second body size, (Par. 75 of Sekiyama: based on height, weight and gender, approximate range of body fat percentage determined; Fig. 11 and Par. 76: movable range setting data base stored including upper and lower limit values of parameters for each part, where a setting range of neck length of a human model is defined by the height set for that human model – examiner notes that range within limits is a “degree of freedom”) and
The determining of the second body size comprises: determining the second body size by referring to the size according to the one or more size items and the degree of freedom for modification (Figs. 8A and 8B and Paras. 57-59 of Sekiyama: Human model includes a plurality of parts and parameters relating to the size for respective parts, body part selection reception part 324 receives from the user U a selection operation for selecting a specific part whose parameter is to be changed, where parameter changing part 34 changes the parameters set for the specific part in conjunction with the change operation from the user U to the specific part selected by the user U; Par. 61: when the user U slides the second object 42 rightward in the diagram, the change operation reception part 322 receives, as the change operation, the amount and the direction (rightward direction) of displacement of the second object 42, and the parameter changing part 34 changes the parameters set for the waist and hips on the basis of the amount and the direction of displacement of the second object 42 received by the change operation reception part 322 – i.e. change is based on first body size plus the amount of displacement indicated to determine a new body size;  Par. 76: setting upper and lower limits based on parameters, such as height, where by limiting the range that can be set when the user U operates the object for changing the body shape information, usability at the time of parameter setting can be improved)
Regarding claim 4, Sekiyama further discloses: 
Wherein the first body size comprises one or more size items that determine a shape of the body, wherein the receiving of the first body size comprises: providing an interface for setting each of the one or more size items (Fig. 3 and Paras. 37-38 of Sekiyama: GUI for realizing function of control part, where body shape information input screen is displayed on communication terminal T such that user can input basic information regarding the body shape of the wearer of the garment, including height and weight, as well as information such as “big-boned”, “slim” or “normal” – where interface is shown in Fig. 3; Also Par. 43: The body shape information reception part 320 receives an input of body shape information indicating the physique of the wearer of the garment, which is input by the user U via the body shape information input screen)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama et al. (US 2020/0043085 A1) in view of Taniguchi (US 2019/0087511 A1) and in further view of Ko (US 2018/0150898 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Sekiyama further discloses a first body size and a second body size, including determining a second body size for a human body model (Figs. 8A and 8B and Paras. 57-59 and 61 of Sekiyama discloses first and second body models based on body sizes).
Sekiyama alone does not teach the comparing of sizes of a plurality of models with the first body size and selecting a model whose size similarity to the first body size satisfies a predetermined condition from among the plurality of models.  
Ko is directed to determining a second model size by comparing sizes of a plurality of models to a first size.  In particular, Ko discloses: 
Wherein the determining of the second size comprises: comparing sizes of a plurality of a human body models with the first body size and selecting a human body model whose size similarity to the first body size satisfies a predetermined condition from among the plurality of human body models; and determining a body size of the selected model as a second body size (Par. 31 of Ko: similar model determining module 222 configured to determine another user having a body size similar to a body size of the present user as a similar model of the present user, where similar model determining module 222 searches database based on body size inputted by the present user and determines at least one similar model having a body size similar to the body size of the present user, where body size may include at least one of height, weight, waist size, arm length, leg length, chest size, shoulder width and calf size; Par. 32: determination based on difference as less then predetermined value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success to modify the graphical user interface for providing human body models for clothing based on user entered size parameters as provided by Sekiyama, including the technique of displaying a before augmentation of an object body and after augmentation of the same object body in a comparable, overlapping image as provided by Taniguchi, by further using the additional technique for selecting a different sized model related to human body sizes as provided by Ko, using known electronic interfacing and programming techniques.  The modification is a user of a known technique for determining expected sizes of 3D models related to the human body based on size comparisons between size parameters to improve a similar method and device for determining a human model based size based parameters in the same way, which also results in an improved invention by obtaining differing model size data automatically for easier usability while also .    

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama et al. (US 2020/0043085 A1) in view of Taniguchi (US 2019/0087511 A1) and in further view of Lamoncha (US 10,446,054 B2). 
Regarding claim 5, the limitations included from claim 4 are rejected based on the same rationale as set forth in the rejection of claim 4 above and incorporated herein.  Further regarding claim5, Seikiyama further discloses: 
Wherein the interface comprises a slider interface including a plurality of knobs, each knob being associated with a respective size item from a plurality of size items, wherein the slider interface is configured to adjust the size with respect to each of the plurality of size items, (Fig. 3 and Paras. 37-38 of Sekiyama: GUI for realizing function of control part, where body shape information input screen is displayed on communication terminal T such that user can input basic information regarding the body shape of the wearer of the garment, including height and weight – see Fig. 3 showing sliders for input; Fig. 8A and 8B discloses additional sliders for adjusting the size elements)
according to the position movement of a particular knob with respect to a particular size item, updating and providing a recommendation movement range of the remaining knobs on the slider interface with respect to remaining size items (Fig. 3 and Paras. 39-40 of Sekiyama: user may input body shape information including height and weight, shown as sliders in Fig. 3; Par. 75: based on height, weight and gender, approximate range of body fat percentage determined; Fig. 11 and Par. 76: movable range setting data base stored including upper and lower limit values of parameters for each part, where a setting range of neck length of a human model is defined by the height set for that human model; Also Figs. 8A and 8B and Paras. 61-62 further discloses user U slides object 42 rightward to change parameters for waist and hips).
	Although Sekiyama discloses updating recommended movement ranges on knobs of remaining size items, as well as the input of the first body size using a knob interface, as discussed above, Sekiyama does not provide updating and providing recommendation with respect to remaining items as part of the receiving the first body size.  
	Lemoncha, however, discloses: 
wherein the receiving of the first body size comprises: updating and providing a recommendation value for remaining size items (Claim 2 of Lamoncha: determine a suggested weight for the user based upon user input corresponding to the user’s gender and user input corresponding to the user’s height)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with a reasonable expectation of success to modify the interface providing slider input for body shape values as provided by Sekiyama including the technique of displaying a before augmentation of an object body and after augmentation of the same object body in a comparable, overlapping image as provided by Taniguchi, with the correlation between user input body values and generated suggested body values as provided by Lemoncha, using known electronic interfacing and programming techniques. The modification arranges the interface elements in a user friendly interface allowing for easier control of sizing elements by utilizing uniformity of displayed data, while providing an improved interface that allows for easier selection of user inputs based on determined suggested values by correlating common .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616